Citation Nr: 0106488	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  96-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of the 10 
percent currently assigned for service-connected residuals of 
a left knee injury with traumatic arthritis.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a fracture of the radial head 
of the right (minor) elbow, from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran reportedly had active service from August 1978 to 
December 1990.  

The issue pertaining to the elbow arises from an original 
rating action of April 1996 which, in part, granted service 
connection for residuals of an injury to the right elbow and 
assigned a noncompensable rating.  The issue pertaining to 
the knee arises from a September 1997 rating action which 
denied the veteran's request for an increased rating in 
excess of 10 percent for service connected left knee 
disability.  In August 1998, a hearing was held at the RO 
before Iris S. Sherman, who is a member of the Board 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(a) (Supp. 2000).  

In December 1998, the Board, in part, remanded the issues now 
on appeal to the RO for additional development.  By rating 
action in August 1999, the RO assigned a rating of 10 percent 
for the service-connected right elbow disability, effective 
from January 4, 1996, the date service connection was 
granted.  By this same rating action, an increased rating in 
excess of 10 percent was denied for service connected right 
knee disability.  In February 2000, the Board, again, 
remanded the appeal to the RO for additional development.  

By rating action in May 2000, the RO denied service 
connection for a stomach disorder on a direct basis.  The 
veteran was notified of this decision and did not appeal.  

In a statement received in June 2000, the veteran raised the 
issue of entitlement to nonservice-connected disability 
pension.  This issue, which is not inextricably intertwined 
with the issue on appeal, is referred to the RO for 
appropriate action.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The Board remanded the issues of increased ratings for left 
knee and right elbow disabilities to the RO for additional 
development in December 1998 and February 2000.  Although the 
veteran was examined by VA, most recently in July 1999 (with 
an addendum in April 2000), the examiner did not provide 
sufficiently detailed information to assess the degree of 
functional impairment under the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Specifically, the Board directed that an examination be 
conducted which met the requirements of DeLuca concerning the 
degree of functional impairment or industrial incapacity due 
to pain on use, weakness, excess fatigability, or 
incoordination.  The Board requested that the orthopedic 
examiner express the degree of functional impairment found in 
the veteran's left knee and right elbow in terms of the 
degree of additional range-of-motion loss or ankylosis due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  DeLuca.  The examiner's comments 
concerning DeLuca considerations on the July 1999 VA 
examination report were not responsive to the questions 
posed.  While the examiner offered a response to some of the 
questions posed concerning DeLuca considerations in the April 
2000 addendum, the examiner did not express the degree of any 
possible functional impairment in terms of additional range 
of motion loss.  This was specifically requested by the Board 
and is required under the holding in DeLuca.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Board finds that the July 1999 VA 
examination report and the April 2000 addendum were not 
responsive to the directions of the Board remand, and that 
another examination is necessary to determine the current 
status of the veteran's left knee and right elbow 
disabilities.  

Additionally, during the pendency of this appeal, there has 
been a significant change in the law.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to its duty-to-assist obligation, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992).  

Lastly, the Board stresses that while the VA has a duty to 
assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his service-connected 
left knee and right elbow disabilities 
since January 1999.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, including 
any VA treatment records not already of 
record, and associate them with the 
claims folder.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left knee and right elbow disabilities.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review, and the examiner 
should indicate whether he or she 
reviewed the claims file.  All indicated 
tests and studies should be accomplished, 
and the clinical findings should be 
reported in detail.  The examiner should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  The answers should be proceeded 
with the Roman numeral corresponding to 
the Roman numeral of the question or 
instruction.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  

I.  The examiner should detail the 
degrees of range of motion of the 
left knee and right elbow.  For VA 
purposes, normal flexion of the 
elbow is to 145 degrees, normal 
pronation of the forearm is to 80 
degrees and normal supination is to 
85 degrees; normal flexion of the 
knee is to 140 degrees and normal 
extension is to 0 degrees.  
38 C.F.R. § 4.71, Plates I and II, 
respectively (2000).  Also, tests 
for stability of the left knee 
should be accomplished, and any 
instability should be classified as 
mild, moderate, or severe.  

II.  The examiner should determine 
whether the left knee or right elbow 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

III.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
left knee or right elbow are used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

Each question must be fully answered and 
explained.  If it is not feasible to 
answer any question posed, the reasons 
therefor should be indicated.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected left knee and right 
elbow disabilities and whether the 
examiner has responded to all questions 
posed.  In addition, the RO should assure 
that the provision pertaining to the duty 
to assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The RO 
should adjudicate the merits of the 
claims based on all the evidence of 
record and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000.  In determining the rating 
to be assigned the right elbow 
disability, consideration should be given 
to the case of Fenderson v. West, 12 Vet. 
App. 119 (1999) which held that at the 
time of an initial rating, separate 
staged ratings may be assigned for 
separate periods of time based on the 
facts found.  In evaluating the knee 
disability, the provisions of VAOPGCPREC 
23-97 and 9-98 should be considered.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be issued a Supplemental Statement of the 
Case and given an opportunity to respond 
thereto.  If the veteran fails to appear 
for any examination, the letter(s) 
notifying him of the date and place of 
the examination and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


